DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/4/22, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-9, 12-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,154,906 (hereafter ‘906) in view of 8,870,948 (‘948) claims 1-25  and/or in view of 9,554,899 (‘899) claims 1-13. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example patent ‘906 recite in part (noting for example  claims 1, 3, 5, 10-11, 13 etc.) 

“1.	A prosthetic mitral valve comprising: an anchor assembly comprising a ventricular anchor, a central portion, and an atrial anchor, wherein the ventricular anchor and the atrial anchor are both formed of a plurality of arcuate portions, the anchor assembly configured to self-expand from a collapsed configuration to an expanded configuration, the anchor assembly configured to foreshorten when self-expanding from the collapsed configuration to the expanded configuration such that the prosthetic mitral valve obtains an expanded length L that is less than a length of the prosthetic mitral valve in the collapsed configuration, further wherein the ventricular anchor and the atrial anchor are configured to flare outward relative to the central portion when self-expanding from the collapsed configuration to the expanded configuration such that the prosthetic mitral valve obtains an outermost diameter D that is greater than an outermost diameter of the prosthetic mitral valve in the collapsed configuration; and a plurality of replacement leaflets secured to the anchor assembly; wherein a ratio of D to L is greater than or equal to 2.

“10. The prosthetic mitral valve of claim 1, further comprising a plurality of retention hooks attached to the anchor assembly. “

  “11. The prosthetic mitral valve of claim 10, wherein the plurality of retention hooks is attached only to the ventricular anchor. “

“13. The prosthetic mitral valve of claim 1, further comprising a plurality of struts attached to the anchor assembly and extending distally past the ventricular anchor when the anchor assembly is in the expanded configuration, the plurality of leaflets secured to the anchor assembly with the plurality of struts.”


However patent ‘906 does not recite “strut members joining at a joint”.  Patents ‘948 and ‘899 recite the limitation arcs being joined together’.   It is obvious to one having ordinary skill in the art that the term “arc” may be interpreted as struts and that because they are joined that they form a joint.  It is further obvious to one having ordinary skill in the art that the claims of the current application are reworded in a varied manner and are narrower in scope.  It is obvious that the recitation of “a plurality of struts” encompasses three struts as currently claimed.  The patent would be utilized to reject the application claims.

Allowable Subject Matter
Claims 5, 10-11, 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 4, 2022